Citation Nr: 1549109	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Multiple claims of clear and unmistakable error in an August 1974 rating decision were raised by the Veteran's representative in an April 2015 submission. In addition, the representative referenced an unadjudicated TDIU claim.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A May 2005 rating decision denied the claim of entitlement to service connection for bilateral hearing loss, the decision was not appealed, and no new and material evidence was received within the appeal period.
 
 2. Evidence received since May 2005 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

CONCLUSIONS OF LAW

1. The May 2005 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
 2. Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is both new and material; the claim is reopened. 38 U.S.C.A. 
 §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim to reopen a previously denied claim for service connection for bilateral hearing loss.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that claim.

A May 2005 rating decision denied a claim of entitlement to service connection for bilateral hearing loss on the basis that there was no hearing loss shown in service and no evidence that the current hearing loss was a result of event or experience in service.  The Veteran did not appeal the decision, and it became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that he has bilateral hearing loss that is a result of his military service.  The evidence of record in May 2005 consisted of service treatment records, VA treatment notes, and private treatment records.  Although this evidence established decreased hearing in both ears, this evidence did not reveal the presence of hearing loss in service or a connection between current hearing loss and military service.  Since that time additional lay statements and medical evidence have been added to the claims file, as well as the reports of VA audiological examinations from May 2011 and June 2013.  Among this evidence are arguments from the Veteran and his representative that support a finding that the Veteran's hearing loss is a result of an event in service.  Therefore, the Board finds that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss, and the claim to that extent only, is granted.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to that extent, the appeal is granted.


REMAND

The Board determines that a remand of the claim of entitlement to service connection for bilateral hearing loss is necessary so that another VA opinion may be obtained.  VA examinations were conducted in May 2011 and June 2013, and both examiners opined that the Veteran's hearing loss is not a result of his military service.  

In May 2011, the examiner relied on the Veteran's normal hearing bilaterally at time of separation and the lack of significant changes in hearing during the
Veteran's military service.  The June 2013 VA examiner based the opinion on the Veteran's normal audiogram at retirement in 1973 and stated that there is no evidence in the literature that noise exposure causes delayed onset hearing loss.  Normal hearing in service is an insufficient rationale for the opinion.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, in a September 2015 submission, the Veteran's representative argues that the Veteran's hearing in service became worse and then better and offered literature in support of the conclusion that there was still damage of the cochlear hairs and nerves that was related to the current hearing loss.  In light of these facts, the Board finds that another VA opinion as to the etiology of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request another opinion as to the etiology of the Veteran's bilateral hearing loss from an appropriate VA examiner.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  Upon review of the record, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent probability or more) that the hearing loss began in service, was caused by service, or is otherwise related to military service, to include in-service noise exposure? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A complete rationale for any opinion advanced must be provided.  The examiner must consider the literature cited by the Veteran through his representative in the September 2015 submission and address all theories of entitlement raised by the Veteran's arguments.  

If it is determined that an opinion cannot be formed without another clinical examination, such examination should be scheduled.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


